                    Case 2:18-cv-00149-LGW-BWC Document 7 Filed 06/16/20 Page 1 of 1


                                                                                                                     Flir::
                                                                                                              U.F. "IT, ICT COURT
         AO 450(GAS Ruv 10/03)Judgment in a Civil Case                                                            ;                    c;v.


                                       United States District Court                                                                 ^
                                                 Southern District of Georgia
                                                                                                                       '' ..    1     'v.#\.


                  BERNARD MOSS. SR..


                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                     CASE NUMBER: 2:I8-cv-I49

                  DAVID SEAWELL; CHRIS STEWART;
                  CHIEF OF POLICE; and CITY OF
                  BRUNSWICK.




                    Jur)- N'erdict. This action came before ilie Court for a trial by jury. The issues have been tried and the jury
            n       has rendered its verdict.


                    Decision by Court. This action came before the Court. The issues have been considered and a decision has been
            IZI
                    rendered.


                    IT IS ORDERED AND ADJUDGED


                    thai in accordance wilh the Order of this Court dated June 15. 2020; the Report and

                    Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court. Therefore,

                    this Complaint is dismissed for failure to stale a claim and Plaintiff is denied in forma pauperis

                    status on appeal. This civil action stands closed.




            Approved by:
                       HON. L               DBEY WOOD.JUDGE


                                                                                           5'^'STRicT^

                                                I.^ ^              ^             John E. Triplett. Acting Clerk of Court
           Date                                                                 Clerk




                                                                                (By) psputy Clerk
GASRcv 10 1.-03
